Citation Nr: 1603646	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  11-31 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for varicose veins of the right lower extremity prior to May 20, 2011, and in excess of 40 percent on and after May 20, 2011.  

2.  Entitlement to a rating in excess of 20 percent for varicose veins of the left lower extremity prior to May 20, 2011, and in excess of 40 percent on and after May 20, 2011.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision entered in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which confirmed and continued previously assigned 10 percent ratings for each disability at issue.  By further rating action in September 2011, the RO increased the evaluation for each disorder from 10 percent to 20 percent, effective from July 2008.  The RO's decision review officer by rating action in July 2015 increased the ratings for each disability from 20 percent to 40 percent, effective from May 20, 2011.  On the basis of the foregoing, the issues are as set forth on the title page of this document.  

Pursuant to his request, the Veteran was afforded an RO hearing in April 2011, a transcript of which is of record.  No request for a hearing before the Board is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) and the AOJ will notify the Veteran if further action is required on his part.


REMAND

By this appeal, the Veteran seeks increased ratings for varicose veins of each lower extremity for both periods at issue.  He alleges that the most recent VA examination afforded him in August 2015 was inadequate in that it was not performed by a physician and did not encompass an opinion with supporting rationale from the examiner as to whether an increased level of severity had been demonstrated of either lower extremity, such as would warrant increased ratings.  He seeks an additional VA examination to assess the extent of his bilateral varicose veins.  

In response, the Board notes that an examination by a physician is not required per law or regulation and that it is not generally within the purview of a VA examiner to assign a disability rating or even to opine as to whether a rating increase is warranted.  Rather, it is the VA examiner's obligation to delineate what symptoms and manifestations are currently attributable to the disability in question so as to permit VA adjudicators to assign the most appropriate rating for the disability being evaluated.  

In this instance, the VA examiner in August 2015 found that the Veteran exhibited varicose veins and a post-phlebitic syndrome of each lower extremity, which the Board notes are rated on the basis of identical criteria.  The VA examiner acknowledged the Veteran's symptoms of aching and pain after prolonged standing on each lower extremity.  But three clinical manifestations were identified by the VA consisting of beginning eczema, persistent stasis pigmentation, and intermittent edema of each lower extremity.  Missing, however, were any notations as to the presence or absence of ulceration, be it intermittent or persistent; subcutaneous induration; massive board-like edema; or constant pain at rest.  The foregoing elements are among the listed rating criteria under 38 C.F.R. § 4.104, Diagnostic Codes 7120 and 7121, for evaluation of varicose veins or post-phlebitic syndrome.  On that basis, the Board concurs that the most recent VA examination is inadequate, albeit for reasons other than advanced by the Veteran and that further VA examination is required for compliance with the VA's duty-to-assist obligation.  

At his April 2011 hearing, the Veteran indicated that much of his medical care for treatment of his varicose veins was received at the VA's outpatient clinic in Worcester, Massachusetts.  Attempts were thereafter made to obtain pertinent records from the Worcester facility, but among those records are notations of treatment at a VA medical facility in Orlando, Florida, in May 2010 and one in Cleveland, Ohio, in July 2010, which are not now on file.  Moreover, VA treatment records compiled since February 2011 as to the Veteran's varicose veins are also not currently on file and efforts are needed on remand to obtain same for inclusion in the electronic claims folder.  

At the hearing, the Veteran also testified that he can't work "because of his condition."  He indicated that walking and sitting causes his legs to swell.  The Board finds that the Veteran's lay statements reasonably raise the issue of TDIU before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is service-connected for the varicose vein disabilities on appeal (currently evaluated as 20 and then 40 percent disabling) and for a hemorrhoids (evaluated as noncompensable disabling). His combined rating is 40 percent from July 2008 and 70 percent from May 2011.  He meets the schedular criteria for TDIU from May 2011; however, evaluations for the period prior to May 2011 are still to be decided and may impact that finding.  38 C.F.R. § 4.16(a).

It, too, is shown by a review of the record that the Veteran's notice of disagreement, which was received by VA in June 2009, was handwritten by the Veteran in Spanish and it does not appear to date to have been translated into English.  Remand is required to ensure that the translated version of that document be made a part of the record and accorded full consideration.  

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Translate the Veteran's notice of disagreement, received by VA in June 2009, from Spanish to English and include the translated document within the Veteran's electronic claims folder.  

2.  Obtain all pertinent VA treatment records dating from March 2008 to the present, which are not already on file, for inclusion in the Veteran's electronic claims folder.  Those should include those compiled at the VA's medical facilities in Orlando, Florida, in May 2010, in Cleveland, Ohio, in July 2010, and at the VA Outpatient Clinic in Worcester, Massachusetts, since February 2011.  

3.  Provide the Veteran appropriate notice in connection with the claim for TDIU.  The Veteran should be requested to complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).

4.  Afford the Veteran a VA medical examination in order to more clearly assess the nature and severity of his varicose veins of each lower extremity.  The electronic claims file in its entirety should be made available to the VA examiner for use in the study of this case.  That examination should entail a complete medical history, clinical evaluation, and any and all diagnostic testing deemed necessary by the VA examiner.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's bilateral varicose vein disorder, inclusive of compilation of the appropriate Disability Benefits Questionnaire.   

5.  Then, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any. 

Specifically, the examiner is asked to comment on the Veteran's ability to function in an occupational environment and to describe the functional limitations imposed by his service-connected disabilities (varicose veins and hemorrhoids).

In doing so, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

6.  Lastly, readjudicate the claims for increased rating and for TDIU.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide to him a supplemental statement of the case and afford him a reasonable period in which to respond, before returning the case to the Board.  

No action by the appellant is needed until he is further advised.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


